Title: 7th.
From: Adams, John Quincy
To: 


       Mrs. Cranch and Miss Betsey return’d from Boston this evening.
       
        A ballad, founded on fact.
        
         Now ponder well, ye students sad,
         The words which I shall write,
         The people of the town are mad,
         And ready for the fight.
        
        
        
         T’was once upon a sabbath day
         A day, which you shall rue
         That parson H——d could not pray
         And laid the fault to you,
        
        
         And when with melody of heart,
         The people rose to sing
         A noise was heard from every part,
         Which made the Church to ring.
        
        
         And, what can scarcely be believ’d
         Though I the truth attest
         E’en Foxcroft’s voice was scarce perceiv’d
         Discordant with the rest.
        
        
         No wonder then his pious rage
         Burst forth into a flame,
         He vow’d an holy war to wage,
         And Winthrop did the same.
        
        
         Thus by the hand of mighty power
         Which good from evil draws,
         Men who were ne’er devout before
         Espouse religion’s cause.
        
        
         “A seperation must ensue,
         Cries Winthrop all on fire,
         Or I will surely quit my pew,
         And from the church retire
        
        
         “What satisfaction can I reap
         From either pray’r or sermon
         If I am thus bereft of sleep,
         By this audacious vermin.”
        
        
         “My voice, no longer will I raise”
         The worthy Foxcroft said
         “The lord, no longer will I praise,
         If such a noise be made
        
        
         “No more the accents of my tongue,
         Shall you, with rapture hear
         No more the harmony of song
         Shall please the ravish’d ear.”
        
        
        
         “Oh spare, (cried Winthrop,) spare that threat
         For should it once, be known,
         They soon would make a noise as great
         Or greater than your own.
        
        
         “Refer the matter to the laws
         And I can surely find,
         A Witness in the pious cause
         Just suited to my mind
        
        
         “On any two that we shall name,
         The punishment must fall,
         To save religion’s injur’d fame
         Let them atone for all.”
        
        
         Yet after all, our pious friends,
         The people of the town,
         Found they could not obtain their ends
         And laid the matter down.
        
        
         A mountain once, as I am told,
         The pangs of child-birth felt,
         Her moanings frighten’d young and old
         Who near the borders dwelt.
        
        
         Full long the mountain had remain’d
         In this distressful plight,
         And when her pains were at an end,
         A mouse was brought to light.
        
       
      